DETAILED ACTION
The response filed on 06/15/2022 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 5, 6, 9, 12-14, 16-25, 29 and 30 have been amended.
No claim(s) has/have been cancelled or added.
Claims 1-30 are currently pending for examination.

Response to Arguments
Applicant's Remarks (on page 10), filed 06/15/2022, regarding Objections to the Claims have been fully considered and claims 5, 13, 17, 21 and 29 have been amended.  The objections to claims 5, 13, 17, 21 and 29 have been withdrawn in view of the amendment.
Applicant's Remarks (on page 11), filed 06/15/2022, regarding Claim Rejections – 35 U.S.C. §112 have been fully considered and independent claims 1, 9, 17 and 25 have been amended.  The 35 U.S.C. §112(b) rejections of claims 1-30 have been withdrawn in view of the amendment.  

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-30 are allowable over the prior arts of record (as cited in PTO-892 mailed on 03/17/2022) since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification.
Note that the prior art, Kakishima et al. (US 2017/0099092 A1) teaches a method for a beam transmission operation by a base station; forming multiple directional beams in accordance with a predetermined (lattice-shaped) beam arrangement; transmitting reference signals (precoded CSI-RSs) in the formed multiple directional beams; acquiring feedback information (a beam index) from the user equipment; and adjusting the directional beams formed based on the received feedback information (see FIG. 11; see ¶ [0057-60]).
Note that the prior art, Modarres Razavi et al. (US 2018/0041261 A1) teaches a process to implement the adaptation of the beamforming configuration applied for the radio transmission from the base station to the UE; applying initial beamforming configuration; transmitting reference signals; receiving report(s) of signal qualities for beams for which the signal quality was determined to be above a threshold; and adapting beamforming configuration (see FIG. 2; see ¶ [0028-40]).
Note that the prior art, Hong et al. (US 2014/0073337 A1) teaches a method of each of the beam scheduler; obtaining location information and operation modes of registered terminals; performing scheduling to minimize interference between beams that are provided to corresponding specific terminals; performing resource scheduling of remaining registered terminals and the beam scheduler and central scheduler schedule with reference to the interference information reported from the terminal to avoid interference (see FIG. 17; see ¶ [0160-69]).
The prior arts of record recited above disclose the claim limitations in part, however, these combined functional limitations as recited are not anticipated or made obvious by prior arts of record taken singularly or in combination. Thus, the prior arts of record do not sufficiently teach, suggest, or render obvious the claimed limitations as detailed on their entirety as-a-whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462